Oi’inion by
Williams, J.,
Campion issued execution on certain brick, lumber, and structural iron, delivered to a building operation as the property of Hart & Bailey, builders, who were erecting the houses. Evans, claiming the ownership of the property levied upon, had an interpleader framed. Campion’s judgment was for work done on another operation. He rests his right upon that of Hart and Bailey, who ordered the material; and Evans rests his upon an agreement transferring to him title to the materials furnished to the operation, in trust for the Central Trust Company, which in return furnished the capital to finance the operation, and issued policies of indemnity against mechanics’ liens, etc. At the comple*524tion of the operation, the houses were to be sold by Evans, under the direction of the trust company, and the net proceeds, after the payment of all prior liens and claims arising out of the erection of the houses, were to be accounted for to the builders.
The court below held that title to the materials levied upon was in the claimant under the agreement, and not liable to seizure by judgment creditors of the builders.
Appellant contends that the agreement under which the claimant was held to have title to the goods is void as against creditors, as an attempt to settle the debtors’ property so that it could not be reached by creditors, and yet permit them to receive all the benefit therefrom. The cases cited are not applicable. In them the property settled was the absolute property of the settlor, the settlement was for life with power of disposition by will, and no remedy is given the creditors under the trust agreement. In this case the builders had no control over the materials except for the purpose of erecting the houses in the operation. Their only interest was a right to an accounting after the houses were sold. The law gives a remedy in an attachment execution for the collection of a judgment against such an asset. The agreement not being void, the execution had no title to operate upon and must fall.
The judgment is affirmed.